Ethridge, J.,
delivered the opinion of the court.
This is a mandamus suit brought to compel the auditor to issue his warrant in payment of an amount approved by the trustees of the State Charity Hospital, under the theory that House Bill No. 122 of the last legislature became a law.
Section 1 of this act reads as follows:
“Be it enacted by the legislature of the state of Mississippi, that the sum of forty-five thousand dollars ($15,000) for the year 1920 and a like amount for’ 1921, be, and the same is hereby appropriated out of any money in the state treasury not otherwise appropriated, for the support and maintenance of the State Charity Hospital at Jackson, Mississippi: Provided, that this hos*533pital shall be used only for charity patients: Provided further, that the superintendent shall devote his entire time to the duties of his office.”
This bill, having passed the House and Senate, reached the Governor on the 2d day of April, 1920, and the Governor indorsed on the said bill'the following:
“Approved by the Governor April 3, 19¡20¡, except the last sentence in section 1 which reads as follows: ‘Provided further, that the superintendent shall devote his entire time to the duties of his office. ’ Section 69 of the Constitution of the state of Mississippi forbids ingrafting legislation on appropriation bills and the above clause attempts to do this and said last sentence quoted above is hereby specifically vetoed and disapproved. All the remaining parts of this bill are approved. I have no desire to interfere with the policy of the legislature if it shall see proper to require of the superintendent full time but this veto, above expressed, in this' feature of the bill is biased solely upon constitutional grounds.”
The legislature adjourned on the same day.
The auditor refused to issue a warrant under the advice of the Attorney-General, and this action was instituted to compel him to do so, and the circuit court directed the writ should issue, from which judgment appeal was prosecuted here. The circuit court delivered a written opinion holding that the proviso in the act that the superintendent should devote his entire time to the duties of his office did not add anything to and was not different from the law before in force in section 267 of the state Constitution, which reads as follows:
“No person elected or appointed to any office or employment of profit under the laws of this state, or by. virtue of any ordinance of anly municipality of this state, shall hold such office or employment without personally devoting his time to the performance of -the duties thereof.”
*534The learned circuit judge said:: ‘ ‘ The only difference in the constitutional provision and the clause of the act of 1920 disapproved is the word ‘entire,’ making the act read, ‘shall devote his entire time to the duties of his office.’ Rigidly construed, a performance of such clause is impossible. No officer could survive without time to. eat, sleep, and take necessary recreation. Fairly and reasonably construed, the constitutional provision is as broad as the attempted legislation.”
The appellees here rest their case upon the correctness of the .proposition that the provision in the act requiring the superintendent to devote his entire time added nothing to the law, and the case of Fairley v. Western Union Telegraph Co., 731 Miss. 6, 18 So. 796, is relied upon by the appellee, while the appellant contends that the present case is controlled by the case of State v. Holder, 76 Miss. 158, 23 So. 643. In the Fairley Case Judge Woods, speaking for the court, in construing section 267 of the Constitution, after discussion, said:
“If the public duties of an office require all the time of the public servant, then the whole time must be givén. If all the time of the officer be not required for the complete and faithful execution of his trust, then he shall give such time and devote such service as shall suffice for the full and faithful discharge of the duties of his office. ’ ’
In that case the contention was made that Fairley, who was plaintiff, was not entitled to recover in damages for the loss occasioned him as a physician by failure to receive the message and the consequent loss of employment and physician’s fees he would have earned had the message been delivered, but the court held that he was not precluded from rendering medical service by reason of his employment as superintendent of the Institute for the Blind during a period of vacation when the pupils had returned to their several homes. The decision does *535not hold that the entire time of the superintendent was to be devoted to the public office, but holds that only such time as the duties of the office required for a proper performance must be devoted to the duties of the office. This necessarily presents a latitude for differences and debate as to what time is required as a matter of fact.
In 1910 the legislature passed the County Depository La.w and took from the county treasurer the performance of certain duties and reduced his compensation to three hundred dollars per annum where a county depository was maintained. This act was challenged as being unconstitutional for several reasons, and among others, that it violated section 267 of the Constitution, but in two cases, Magee v. Brister, 109 Miss. 183, 68 So. 77, and Fidelity & Deposit Co. v. Wilkinson County, 109 Miss. 379, 69 So. 865, this court held that the act did not violate this section of the Constitution. Manifestly, if the officer must devote his whole time to the duties of his office, three hundred dollars per annum would have been an unreasonable salary for such service and time as would have been required.
We think the word “entire” in the statute means something and imposed upon the superintendent obligations of greater extent than were imposed on him before, and that the legislature had a right to require the full time of an officer or superintendent of one of its institutions, and at least, the statute was intended to remove from the field of disputation the amount of time that was necessary for the superintendent of the State Charity Hospital to devote to the duties of that position.
The word “entire” is defined in 15 Cyc. 1054, as meaning: “Undivided, unmingled, complete in all its parts; whole; not participated in with others.”
11 Amer. & Eng. Enc. of Law, at page 48, defines it as follows: “ ‘Entire’ means whole, undivided; not participated in by others.”
*536The duties of the superintendent of the State Charity Hospital are defined in section 3946 Hemingway’s Code, which reads as follows: ‘ ‘ The superintendent shall perform such duties as may he prescribed for him by the board of trustees, and shall appoint all officers' and employees of said institution, with the advice and consent of the board of trustees, and may, for cause, dismiss them, subject to their right to appeal to the board of trustees. He shall make an annual report to the board of trustees up to the last day of October,' giving such information as the trustees may require.”
The State Charity Hospital is a considerable institution, located in Jackson, Miss., in which are treated numerous cases of sickness of, and surgical operations performed on, poor people, and at almost any time the presence of the superintendent might be required. While as a matter of fact, the statute does not require the superintendent to be a physician, yet physicians are usually appointed to this place, and are better able to perform the duties of the superintendent for the reason that a physician would be better able to know! the needs and requirements of patients, and the duties and qualifications of nurses and other employees. ‘Usually the superintendent has heretofore practiced medicine for other people than the inmates of said institution for compensation as a physician, which fees or compensation adds to the compensation of the superintendent, and, to some extent at least, brings the personal interests of the superintendent and the interests of the hospital in conflict; and under the law prior to the present time the question of how much of the-superintendent’s time was necessary was a matter of debate and difference of opinion. The legislature had the right to - appropriate or not appropriate the money to support the institution, and could attach to an appropriation such conditions as it saw propel’, at least so long as they were reasonably conductive to the welfare of the institution.
*537In the bill under review the legislature provided two conditions or provisions: First, that the hospital shall be used only for charity patients; - and, second, that the superintendent shall devote his entire time to the duties of his office. Both of these conditions seem to have a. reasonable relation to securing the purposes for which the institution was established. The legislative department deemed these provisions important and necessary to carry out the purposes and lo secure the best results at the institution. The Governor, representing another department of the government, thought that those provisions meant something, and undertook to veto the last provision mentioned. The veto was based upon the ground that the bill was ingrafting legislation upon an appropriation bill in violation of the Constitution. If the provision was mleaningless, certainly it could not be ingrafting legislation on the bill. Therefore it seems that both of the other departments of the government thought that the provision added something to the law, whether it be a condition precedent or a condition subsequent is immaterial. We think also that the provision means something, and that inasmuch as the Governor did not approve the bill as passed by the legislature, and inasmuch as the bill was not returned to the legislature and passed over the veto, and inasmuch as the five days which he, is allowed to retain a bill had not expired, this case falls within that of State v. Holder, 76 Miss. 158, 23 So. 643, and is controlled by that decision, and is still, in legal contemplation, in the possession of the Governor.
It is not necessary and it is not intended in this case to decide what the duties of the Governor may be with reference to returning the bill to the legislature for further action where, he approves part and vetoes a part thereof, which question we reserve for future consideration in a proper case. What 'we mean here is *538that the hill was not affirmatively acquiesced in hy the legislature, nor passed over the Governor’s veto.
For the reasons indicated, the judgment is reversed, and the demurrer sustained, and the suit dismissed.

Reversed and dismissed.